DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–18 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2018/0159101 A1.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/744,850, filed on 15 January 2018.

Drawings
The drawings are objected to because FIGS. 2A–7B use shading that reduces legibility and solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY INCLUDING SAFETY VENT ASSEMBLY.

The disclosure is objected to because of the following informalities:
Reference character 100 is referred to as an internal pressure of the battery in paragraph [0072]. Reference character 100 is used to designate a safety assembly. Reference character 100 should not be used to designate an internal pressure of the battery in paragraph [0072]
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the polymeric urging member has a softening or melting temperature." Claim 1, which claim 8 is directly dependent, recites the limitation "the polymeric urging member having a softening or melting temperature." It is unclear if "a softening or melting temperature" recited in claim 8 is further limiting  "a softening or melting temperature" recited in claim 1.
Claim 9 recites the limitation "wherein the resilient sealing member has a softening or melting temperature." Claim 1, which claim 8 is directly dependent, recites the limitation "the resilient sealing member having a softening or melting temperature." It is unclear if "a softening or melting temperature" recited in claim 8 is further limiting  "a softening or melting temperature" recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka (US 4,745,039 A) in view of Hayashida et al. (JP 06-325742 A, hereinafter Hayashida).
Regarding claim 1, 8, and 9, Yoshinaka discloses a battery comprising:
a metal battery housing (1, C2/L66-C3/L12);
a top cap (7, C4/L3-23);
a reaction chamber (see interior, C2/L66-C3/L12) within the battery housing having a venting aperture (4, C3/L13-18);
a safety vent assembly (5, 6) including:
a resilient sealing member (5, C3/L19-32);
a polymeric urging member (6) occupying a fill ratio of less than 95% (C3/L44-62),
wherein the fill ratio is a volume ratio between a volume contained within an external surface of the polymeric urging member (6) and a volume within the battery housing (1) extending between axial ends of the urging member (6, C3/L44-62),
the polymeric urging member (6) being configured to urge the resilient sealing member (5) against the venting aperture (4) to seal the battery reaction chamber under normal operation conditions (C3/L19-32);
the polymeric urging member (6, C3/L33-43) having a softening or melting temperature in a range from 50°C to 300°C such that the polymeric urging member (6) is deformed through heat transfer from contact with the metal housing (1) to reduce an axial extent occupied by the urging member so that internal pressure inside the reaction chamber pushes the deformed polymeric urging member (6) towards the top cap (7, C4/L45-64).
Yoshinaka does not explicitly disclose:
the resilient sealing member has a softening or melting temperature above the softening temperature of the urging member;
wherein the polymeric urging member has a melting temperature between 100°C to 200°C; and
wherein the resilient sealing member has a melting temperature of between 300°C and 500°C.
Hayashida discloses a safety vent assembly (FIG. 1, [0008]) including a resilient sealing member (2) and a polymeric urging member (4), wherein the resilient sealing member (2) has a softening or melting temperature above a softening temperature of the urging member (4, [0008]); wherein the polymeric urging member has a melting temperature between 100°C to 200°C (see softening temperature, [0006]); and wherein the resilient sealing member has a melting temperature of between 300°C and 500°C (see rubber, [0008]) to prevent the rupture of the battery at high temperature if the high temperature prevents the safety vent assembly from working properly ([0005], [0013]). Yoshinaka and Hayashida are analogous art because they are directed to safety vent assemblies for batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the resilient sealing member and the polymeric urging member of Yoshinaka with the melting or softening temperatures of Hayashida in order to prevent the rupture of the battery at high temperature if the high temperature prevents the safety vent assembly from working properly.
Regarding claim 2, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the urging member (6) is resilient (C4/L45-64), and
the urging member (6) is under resilient compression to apply an axial urging force on the sealing member (5) to seal the venting aperture under normal operation conditions (C3/L19-32).
Regarding claim 3, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the polymeric urging member (6) is selected from polypropylene, nylon, or polyethylene (see polypropylene, C3/L3/L33-43).
Regarding claim 4, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the resilient sealing member (5) is a rubber material (see rubber layer, C3/L19-32).
Regarding claim 5, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the rubber material is selected from EPDM rubber, synthetic rubber including silicone rubber, carbonized rubber, or natural rubber (see neoprene, C3/L19-32).
Regarding claim 6, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the polymeric urging member (6) has a main body and local protrusions on the main body (FIG. 1, C3/L33-43),
the local protrusions making localized thermal contact with the battery housing (1, FIG. 1).
Regarding claim 7, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the polymeric urging member (6) has a washer, donut or grille shaped main body defining at least a hollow portion (C3/L44-62).
Regarding claim 10, Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
a metal housing (1, C2/L66-C3/L12);
a top cap (7, C4/L3-23);
a reaction chamber (see interior, C2/L66-C3/L12) within the battery housing having a venting aperture (4, C3/L13-18);
a safety vent assembly (5, 6) including:
a resilient sealing member (5) having a first shape (C3/L19-32);
a polymeric urging member (6) having a complementary shape to the first shape such that the complementary shape and the first shape interengage one another (C3/L33-43),
the polymeric urging member (6) configured to urge the resilient sealing member (5) against the venting aperture (4) to seal the battery reaction chamber under normal operation conditions (C3/L19-32);
the polymeric urging member (6, C3/L33-43) having a softening or melting temperature in a range from 50°C to 300°C such that the polymeric urging member (6) is deformed through heat transfer from contact with the metal housing (1) to reduce an axial extent occupied by the urging member so that internal pressure inside the reaction chamber pushes the deformed polymeric urging member (6) towards the top cap (7, C4/L45-64).
Yoshinaka does not explicitly disclose:
the resilient sealing member has a softening or melting temperature above the softening temperature of the urging member.
Hayashida discloses a safety vent assembly (FIG. 1, [0008]) including a resilient sealing member (2) and a polymeric urging member (4), wherein the resilient sealing member (2) has a softening or melting temperature above a softening temperature of the urging member (4, [0008]) to prevent the rupture of the battery at high temperature if the high temperature prevents the safety vent assembly from working properly ([0005], [0013]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the resilient sealing member and the polymeric urging member of Yoshinaka with the melting or softening temperatures of Hayashida in order to prevent the rupture of the battery at high temperature if the high temperature prevents the safety vent assembly from working properly.
Regarding claim 11, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the resilient sealing member (5) and the polymeric urging member (6) engage each other by interlocking joint, dowel joint, and/or mechanical joint (FIG. 1, C3/L19-43).
Regarding claim 12, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the resilient sealing member (5) has a triangular, square, rectangular, polygonal, star, or cross shape (FIG. 1, C3/L19-32).
Regarding claim 13, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the resilient sealing member (5) has an I-shaped or T-shaped cross-sectional profile (FIG. 1, C3/L19-32).
Regarding claim 14, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the polymeric urging member (6) and/or the resilient sealing member (5) is a multi-layered member and multiple layers of the multi-layered member are stacked, welded, and/or glued together (FIG. 1, C3/L19-43).
Regarding claim 15, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the polymeric urging member (6) is resilient (C4/L45-64), and is under resilient compression to apply an axial urging force on the resilient sealing member (5) to seal the venting aperture under normal operation conditions (C3/L19-32).
Regarding claim 16, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the resilient sealing member (5) is a rubber material (see rubber layer, C3/L19-32).
Regarding claim 17, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the rubber material is selected from EPDM rubber, synthetic rubber including silicone rubber, carbonized rubber, or natural rubber (see neoprene, C3/L19-32).
Regarding claim 18, modified Yoshinaka discloses all claim limitations set forth above and further discloses a battery:
wherein the polymeric urging member (6) is selected from polypropylene, nylon, or polyethylene (see polypropylene, C3/L3/L33-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725